DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/444,554 filed on 6/18/2019. Claims 1-20 were previously pending. Claims 14 and 16-17 were cancelled and claims 1, 12 and 19 were amended in the reply filed 10/11/2021.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant argues that claims 1-20 are directed to patentable subject matter under USC 35 § 101 for the following reasons: “the claimed limitations do not simply limit the abstract idea to the technological environment of object routing but are instead meaningful limitations that integrate the abstract idea into a particular application that uses obtained location data for the plurality of objects to determine transfer times to a plurality of loading areas to determine a distribution vehicle and a particular loading area for each of the plurality of objects, which is then re-optimized in real-time in response to a backlog of vehicles being determined based on obtained sensor data. The claim as a whole integrates a computer-implemented method into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” Examiner respectfully disagrees, however, and maintains the § 101 rejection for the following reasons. 

With regard to Step 2A – Prong Two Applicant argues that “the claim recites a combination of additional elements such that the claim as a whole integrates the alleged abstract idea into a practical application”. To support this argument Applicant states that claim 1 “includes specific features that were specifically designed to achieve an improved technological result”, going on further to cite paragraph [0025] of Applicant’s specification and listing the alleged improvements. Examiner respectfully disagrees, however, that the listed improvements can be categorized as technological improvements, and instead categorizes them as alleged business improvements. An allegedly faster process for performing route optimization using generic computer components is not analogous to a technological improvement as described in MPEP § 2106.05(a)(II), Example 40, or Example 42 of U.S. Patent and Trademark Office, Subject Matter Eligibility Examples: Abstract ideas. The claims do not introduce a computer or technological improvement; instead, it can be categorized as A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With regard to Step 2B Applicant argues that Examiner “fails to provide sufficient factual support” for the conclusion that “the claims do not include any additional elements that amount to significantly more than a judicial exception”. The claims, however, do not recite any additional elements outside the category of generic computer components, to which the abstract idea is merely “applied”. Applicant further argues that the claimed limitations “do not appear to be taught by the prior art of record”. Even if, arguendo, the concepts and limitations recited in the Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)). The recited additional elements are merely generic computer components used to “apply” the abstract idea.  This means that they do not integrate the abstract idea into a practical application, and that individually, in combination, or when viewed as a whole the claims do not add significantly more to the abstract idea. Therefore claims 1-20, when analyzed individually and in combination, remain patent ineligible and rejected under USC § 101 for merely reciting an abstract idea with no additional elements used to integrate the abstract idea into a practical application. 
Regarding Applicant’s argument starting on page 15 regarding claims 1-20: Applicant argues that the amendments to claim 1 are not taught by Carr in view of Worsley and in further view of Lepek. These arguments have been fully considered, but the amendments to the claims cause the prior rejection to be moot. Examiner respectfully notes that if the claim amendments would be entered, further consideration and search time would be needed in order to determine the novelty of the claim amendments and new claims 21-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628